TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00700-CV


Bruce C. Ward, Appellant

v.

James Q. Halpern and Jane L. Halpern, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-08-003842, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The parties have filed an agreed motion to dismiss, explaining that they have settled
their dispute.  The parties ask that we dismiss the appeal, taxing costs against the party who incurred
them, and that we issue mandate early.  We grant the motion and dismiss the appeal.  Tex. R.
App. P. 42.1(a)(2).  Mandate will issue concurrent with this opinion.

					___________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed on Agreed Motion
Filed:   January 21, 2009